UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 31, or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13710 FNB Parkway Omaha, Nebraska 68154-5200 (Address of principal executive offices) (Zip code) 877-290-2772 (Registrant's telephone number, including area code) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of April 30, 2009,there were 34,856,086 of the registrant’s common units outstanding. 1 TC PIPELINES, LP Page No. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Glossary 3 Item 1. Financial Statements Consolidated Statement of Income – Threemonthsended March 31, 2009and 2008 4 Consolidated Statement of Comprehensive Income – Three months ended March 31, 2009 and 2008 4 Consolidated Balance Sheet – March 31, 2009 and December 31, 2008 5 Consolidated Statement of Cash Flows – Threemonths ended March 31, 2009 and 2008 6 Consolidated Statement of Changes in Partners’ Equity – Threemonths ended March 31, 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Results of Operations of TC PipeLines 19 Liquidity and Capital Resources of TC PipeLines 22 Liquidity and Capital Resources of our Pipeline Systems 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1A. Risk Factors 27 Item 6. Exhibits 28 All amounts are stated in United States dollars unless otherwise indicated. 2 Glossary The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: Collar Agreement…………… Northern Border's interest rate collar agreement EPA…………… United States Environmental Protection Agency FASB…………… Financial Accounting Standards Board FERC…………… Federal Energy Regulatory Commission GAAP…………… U.S. generally accepted accounting principles GLGT…………… Great Lakes Gas Transmission Limited Partnership Great Lakes Great Lakes Gas Transmission Limited Partnership IDRs…………… Incentive Distribution Rights LIBOR…………… London Interbank Offered Rate MMcf/d…………… Million cubic feet per day NBPC…………… Northern Border Pipeline Company Net WCSB Flows to Markets Net of the supply of and demand for WCSB natural gas that is available for transportation to downstream markets;where supply represents WCSB production adjusted for injections into and withdrawals fromWCSB storage Northern Border…………… Northern Border Pipeline Company Our pipeline systems………… Great Lakes, Northern Border and Tuscarora Partnership…………… TC PipeLines, LP and its subsidiaries PipeLP TC PipeLines, LP and its subsidiaries REX East…………… Eastern segment of the Rockies Express Pipeline REX West…………… Western segment of the Rockies Express Pipeline Senior Credit Facility…………… TC PipeLine's revolving credit and term loan agreement SFAS…………… Statement of Financial Accounting Standards TC PipeLines…………… TC PipeLines, LP and its subsidiaries TGTC Tuscarora Gas Transmission Company TransCanada…………… TransCanada Corporation and its subsidiaries Tuscarora…………… Tuscarora Gas Transmission Company U.S…………… United States of America WCSB…………… Western Canada Sedimentary Basin 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PipeLines, LP Consolidated Statement of Income (unaudited) Three months ended March 31, (millions of dollars except per common unit amounts) 2009 2008 Equity income from investment in Great Lakes (Note 2) 19.5 18.6 Equity income from investment in Northern Border (Note 3) 15.6 19.5 Transmission revenues 8.4 6.9 Operating expenses (2.6 ) (2.2 ) Depreciation (1.8 ) (1.6 ) Financial charges, net and other (7.3 ) (7.6 ) Net income 31.8 33.6 Net income allocation Common units 28.5 30.4 General partner 3.3 3.2 31.8 33.6 Net income per common unit (Note 6) $ 0.82 $ 0.87 Weighted average common units outstanding (millions) 34.9 34.9 Common units outstanding, end of the period (millions) 34.9 34.9 Consolidated Statement of Comprehensive Income (unaudited) Three months ended March 31, (millions of dollars) 2009 2008 Net income 31.8 33.6 Other comprehensive income/(loss) Change associated with hedging transactions (Note 9) 1.4 (12.3 ) Change associated with hedging transactions of investees (0.1 ) (1.6 ) 1.3 (13.9 ) Total comprehensive income 33.1 19.7 The accompanying notes are an integral part of these consolidated financial statements. 4 TC PipeLines, LP Consolidated Balance Sheet (unaudited) (millions of dollars) March 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents 13.0 8.4 Accounts receivable and other 2.8 3.4 15.8 11.8 Investment in Great Lakes (Note 2) 711.5 704.5 Investment in Northern Border (Note 3) 510.5 514.8 Plant, property and equipment (net of $70.3 accumulated 132.5 134.2 depreciation, 2008 - $68.5) Goodwill 81.7 81.7 Other assets 1.4 1.5 1,453.4 1,448.5 LIABILITIES AND PARTNERS' EQUITY Current Liabilities Accounts payable 2.2 2.2 Accrued interest 2.9 2.1 Current portion of long-term debt (Note 5) 4.4 4.4 Current portion of fair value of derivative contracts (Note 9) 12.0 11.8 21.5 20.5 Fair value of derivative contracts and other (Note 9) 18.5 20.0 Long-term debt (Note 5) 532.4 532.4 572.4 572.9 Partners' Equity Common units 895.4 891.4 General partner 19.2 19.1 Accumulated other comprehensive loss (33.6 ) (34.9 ) 881.0 875.6 1,453.4 1,448.5 Subsequent events (Note 12) The accompanying notes are an integral part of these consolidated financial statements. 5 TC PipeLines, LP Consolidated Statement of Cash Flows (unaudited) Three months ended March 31, (millions of dollars) 2009 2008 CASH GENERATED FROM OPERATIONS Net income 31.8 33.6 Depreciation 1.8 1.6 Amortization of other assets 0.1 0.1 Equity income in excess of distributions received from Great Lakes (7.0 ) (7.0 ) Increase in long-term liabilities - 0.1 Equity allowance for funds used during construction - (0.2 ) Decrease/(increase) in operating working capital (Note 10) 1.5 (0.2 ) 28.2 28.0 INVESTING ACTIVITIES Cumulative distributions in excess of equity earnings: Northern Border 8.6 3.6 Investment in Northern Border (Note 3) (4.3 ) - Capital expenditures (0.1 ) (4.5 ) (Increase)/decrease in investing working capital (Note 10) (0.1 ) 0.6 4.1 (0.3 ) FINANCING ACTIVITIES Distributions paid (Note 7) (27.7 ) (25.6 ) Long-term debt repaid (Note 5) - (8.0 ) (27.7 ) (33.6 ) Increase/(decrease) in cash and cash equivalents 4.6 (5.9 ) Cash and cash equivalents, beginning of period 8.4 7.5 Cash and cash equivalents, end of period 13.0 1.6 Interest payments made 3.2 7.0 The accompanying notes are an integral part of these consolidated financial statements. 6 TC PipeLines, LP Consolidated Statement of Changes in Partners’ Equity (unaudited) Common Units General Partner Accumulated Other Comprehensive (Loss)/Income (1) Partners' Equity (millions (millions (millions (millions (millions (millions of units) of dollars) of dollars) of dollars) of units) of dollars) Partners' equity at December 31, 2008 34.9 891.4 19.1 (34.9 ) 34.9 875.6 Net income - 28.5 3.3 - - 31.8 Distributions paid - (24.5 ) (3.2 ) - - (27.7 ) Other comprehensive income - - - 1.3 - 1.3 Partners' equity at March 31, 2009 34.9 895.4 19.2 (33.6 ) 34.9 881.0 (1) TC PipeLines, LP uses derivatives to assist in managing its exposure to interest rate risk. Based on interest rates at March 31, 2009, the amount of losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is $12.0 million, which will be offset by a reduction to interest expense of a similar amount. The accompanying notes are an integral part of these consolidated financial statements. 7 TC PipeLines, LP Notes to Consolidated Financial Statements Note 1Organization and Significant Accounting Policies TC PipeLines, LP and its subsidiaries are collectively referred to herein as “TC PipeLines” or “the Partnership”. In this report, references to “we”, “us” or “our” refer to TC PipeLines or the Partnership. The preparation of financial statements in conformity with United States of America (U.S.) generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although management believes these estimates are reasonable, actual results could differ from these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial results for the interim periods presented. The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2008. Our significant accounting policies are consistent with those disclosed in Note 2 of the financial statements in our annual report on Form 10-K for the year ended December 31, 2008. Certain comparative figures have been reclassified to conform to the current period’s presentation. Note 2Investment in Great Lakes We own a 46.45 per cent general partner interest in Great Lakes Gas Transmission Limited Partnership (Great Lakes). Great Lakes is regulated by the Federal Energy Regulatory Commission (FERC) and is operated by a wholly-owned subsidiary of TransCanada Corporation. TransCanada and its subsidiaries are herein collectively referred to as “TransCanada”. We use the equity method of accounting for our interest in Great Lakes. Great Lakes had no undistributed earnings for the periods ended March 31, 2009 and The following tables contain summarized financial information of Great Lakes: Summarized Consolidated Great Lakes Income Statement (unaudited) Three months ended March 31, (millions of dollars) 2009 2008 Transmission revenues 82.5 79.7 Operating expenses (16.0 ) (15.1 ) Depreciation (14.6 ) (14.6 ) Financial charges, net and other (8.2 ) (8.2 ) Michigan business tax (1.8 ) (1.7 ) Net income 41.9 40.1 8 Summarized Consolidated Great Lakes Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2009 2008 Assets Cash and cash equivalents 3.1 1.6 Other current assets 93.0 80.2 Plant, property and equipment, net 909.8 923.4 1,005.9 1,005.2 Liabilities and Partners' Equity Current liabilities 37.4 43.0 Deferred credits 2.7 2.3 Long-term debt, including current maturities 421.0 430.0 Partners' capital 544.8 529.9 1,005.9 1,005.2 Note 3Investment in Northern Border We own a 50 per cent general partner interest in Northern Border Pipeline Company (Northern Border). Northern Border is regulated by FERC and is operated by TransCanada. We use the equity method of accounting for our interest in Northern Border. Northern Border had no undistributed earnings for the periods ended March 31, 2009 and The following tables contain summarized financial information of Northern Border: Summarized Northern Border Income Statement (unaudited) Three months ended March 31, (millions of dollars) 2009 2008 Transmission revenues 74.5 83.8 Operating expenses (18.5 ) (19.4 ) Depreciation (15.3 ) (15.2 ) Financial charges, net and other (9.1 ) (9.7 ) Net income 31.6 39.5 Summarized Northern Border Balance Sheet (unaudited) March 31, December 31, (millions of dollars) 2009 2008 Assets Cash and cash equivalents 23.1 21.6 Other current assets 30.2 39.1 Plant, property and equipment, net 1,379.8 1,390.8 Other assets 24.9 24.5 1,458.0 1,476.0 Liabilities and Partners' Equity Current liabilities 44.1 48.7 Deferred credits and other 11.1 11.2 Long-term debt, including current maturities 625.5 630.4 Partners' equity Partners' capital 783.2 791.4 Accumulated other comprehensive loss (5.9 ) (5.7 ) 1,458.0 1,476.0 9 Note 4Investment in Tuscarora The Partnership wholly-owns Tuscarora Gas Transmission Company (Tuscarora).
